                                                              U.S. DISTRICT COURT
                                                                 AUGUSTA ruv.
                IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA         20i9AUG22 PM U-
                                 AUGUSTA DIVISION


UNITED STATES OF AMERICA                                     CLERK- .      ._
                                                                 so.    r. U-: GA.
             V.                                        OR 119-011


ANTHONY R. WILLIAMS




                                    ORDER




        Before the Court is Defendant's Motion to Seal his sentencing

memorandum.       (Doc. No. 25.)   Defendant seeks to seal the sentencing

memorandum to protect his medical information, information about

his wife, and information about his cooperation.            Having reviewed

the sentencing memorandum it is my conclusion that Defendant's

concerns are overstated.


        Upon due consideration, IT IS HEREBY ORDERED that Defendant's

Motion to Seal (doc. no. 25) is DENIED.             However, the sentencing

memorandum will not be filed at present.            Copies of the sentencing

memorandum have been provided to the U.S. Attorney, the presiding

judge,    and     the   United   States   Probation    Office.      Following

sentencing, the sentencing memorandum may be appended to the record

as an exhibit.


     ORDER ENTERED at Augusta, Georgia, this                  day of August,

2019.




                                          UNITED STATES DISTRICT JUDGE
